NUMBER 13-19-00577-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                     IN RE GREAT LAKES INSURANCE SE


                        On Petition for Writ of Mandamus.


                                       ORDER
           Before Justices Benavides, Longoria, and Perkes
                          Per Curiam Order

       Relator Great Lakes Insurance SE filed a petition for writ of mandamus in the

above cause on November 12, 2019. Through this original proceeding, relator contends

that the trial court erred (1) in allowing discovery beyond that allowed by the Texas

Citizens Participation Act and (2) by refusing to enter a written order pertaining to that

discovery. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.001–.011. The Court requests

that the real parties in interest, Juan Lambrecht and Rosa Cortez, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for
writ of mandamus on or before the expiration of ten days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                    PER CURIAM

Delivered and filed the
12th day of November, 2019.




                                           2